Title: To George Washington from Thomas McKean, 17 January 1790
From: McKean, Thomas
To: Washington, George



Sir,
Philadelphia January 17th 1790.

It appears, that Congress intend to erect Hospitals in the United States for the reception of sick & disabled seamen, and

it is expected, that one may be established at Baltimore in Maryland.
Doctor George Buchanan, who practices physic there, wishes for the superintendence or direction of such an institution. His pretensions are, that his studies & pursuits in life have led him to attain qualifications for such a station: he served an apprenticeship in this city with Doctor William Shippen, some time Director General of the Hospitals of the American Army; afterwards he attended the medical lectures in our University, and received its honors; he then went to London, Edinburgh and Paris to perfect himself in his profession.
I am interested, Sir, in his prosperity, as he is married to my second daughter; but this circumstance may incline me to be too partial to his talents & industry, I would therefore rather refer Your Excellency to Messieurs Smith, Carrol &c. of Baltimore, Delegates in Congress (who I suppose know him) for further information of his character & conduct. The Doctor is the eldest son of General Buchanan sometime deceased, whose zeal in the American cause was so great, that I think, he could not be unknown to you: the family connexions are very numerous in Maryland, particularly in Baltimore county.
As a small proof of the Doctor’s desire to be useful, and as it bears some relation to the present application, I beg leave to present your Excellency with a treatise on the Hospital fever, lately written by him.
Your favoring Doctor Buchanan’s suit will, in my humble opinion, serve the Public, and it will confer a particular obligation on him as well as upon one, who professes himself to be, Sir, with the utmost attachment and regard, Your Excellency’s Most obedient And most humble servant

Thos McKean

